Exhibit 10.1


Astoria Financial Corporation
2005 Re-designated, Amended and Restated Stock
Incentive Plan for Officers and Employees of
Astoria Financial Corporation
AMENDMENT NO. 01
 
DOCUMENT:                                            AP/52070999
DRAFT DATE:                                           March 14, 2011
 
 
 
AMENDMENT
BOARD OF DIRECTORS
APPROVAL DATE:
March 16, 2011
 



 
1.
Article II — Section 2.5(a) shall be amended to read in its entirety as follows:

 
Section 2.5                      Change in Control means any of the following
events:
 
(a)           the consummation of a transaction that results in the
reorganization, merger or consolidation of the Company with one or more other
persons, other than a transaction following which:
 
(i)           at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) in substantially the same
relative proportions by persons who, immediately prior to such transaction,
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) at least 51% of the outstanding equity ownership interests in the
Company; and
 
(ii)           at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;
 
 
2.            Article X — Article X shall be amended by adding a new Section
10.10 as follows:
 
Section 10.10                 Incorporation of Clawback, Stock Ownership and
Retention Policies.  Notwithstanding anything to the contrary contained herein,
all payments and benefits otherwise due and payable under the Plan, including
the issuance of any Shares, shall be subject to the terms and conditions of any
clawback, stock ownership, and retention policies adopted by the Board or the
Committee from time to time, and the terms of all such policies are hereby
incorporated by reference.
 
IN WITNESS WHEREOF, this Amendment has been signed by an officer of Astoria
Financial Corporation thereunto duly authorized.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Astoria Financial Corporation
         
 
By:
/s/ Alan P. Eggleston     Name:
Alan P. Eggleston
   
Title:
Executive Vice President, Secretary
     
And General Counsel
            Date:   
March 16, 2011
 

 
 
2

--------------------------------------------------------------------------------

 
 